

 
Exhibit 10.2
 
FIRST AMENDMENT TO APRIL 1, 2010
EMPLOYMENT AGREEMENT


This First Amendment to April 1, 2010, Employment Agreement (“Amendment”) is
made and entered into effective as of the 27th day of August 2010, by and
between West Bancorporation, Inc. and Douglas R. Gulling.


WHEREAS, West Bancorporation, Inc. and Douglas R. Gulling are parties to an
employment agreement that became effective on April 1, 2010 (the “Agreement”),


WHEREAS, West Bancorporation, Inc. and Douglas R. Gulling desire to amend the
Agreement,


NOW, THEREFORE, it is mutually agreed as follows:


1.           Amendment to Paragraph 3.  Paragraph 3 of the Agreement is hereby
deleted in its entirety and replaced and superseded by the following:


3.  On and after September 1, 2010, your annual base salary will be $225,000
("Base Salary") to be paid in accordance with the Company’s regular payroll
practices (less any withholdings and deductions required by law or authorized by
you).  Your Base Salary may be subsequently increased, but not decreased, by the
Board in accordance with its executive compensation plans and policies.


2.           Amendment to Paragraph 4.  Paragraph 4 of the Agreement is hereby
deleted in its entirety and replaced and superseded by the following:


4.  For 2011 and after, you shall be eligible to receive a performance bonus of
up to forty percent of the amount of your Base Salary for each calendar year
worked in accordance with the Company's senior executive bonus plan then in
effect ("Performance Bonus").  The amount, if any, of such bonus shall be
determined by the Board in its sole discretion.  Any Performance Bonuses awarded
while the Company is participating in the Department of the Treasury’s TARP
program will be paid in long-term restricted stock.  The stock restrictions
shall include (1) a vesting period of not more than the longer of three years
from the grant date or the time of repayment of all TARP funds and (2) a
requirement that you be employed by the Company on each vesting date.  To the
extent not precluded by law or any TARP restriction, each Performance Bonus
shall fully vest if you become permanently and fully disabled or die or in the
event of a change in control of the Company or a sale of substantially all of
the Company’s operating assets.  The Board’s Compensation Committee has the sole
discretion to impose stock restrictions under the West Bancorporation, Inc.
Restricted Stock Compensation Plan.


3.           Deletion of Paragraph 5.  Paragraph 5 of the Agreement is hereby
deleted in its entirety.


4.           No Other Modifications.  Except as herein modified, the Agreement
remains in effect as originally executed.


5.           Entire Agreement.  This Amendment shall be affixed to the Agreement
and become a part thereof.


6.           Binding Agreement.  The undersigned hereby agree and consent to be
bound by the terms of the Agreement, as hereby amended.


IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of August
27, 2010.




/s/ David R. Milligan
 
/s/ Douglas R. Gulling
 
David R. Milligan
 
Douglas R. Gulling
 
Chairman, Board of Directors
     
West Bancorporation, Inc.
     




 
 

--------------------------------------------------------------------------------

 
